Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closes prior art is Furusako et al. (US PG PUB 2007/0106067, publication date: 05/10/2007, in IDS from 02/22/2018). At [0014], Furusako et al. disclose “[a]n antibody prepared using a peptide as an antigen, the peptide having amino acid residues described in any one of SEQ ID NOS: 2 to 4.” At [0047] and [0091], Furusako et al. disclose that antibodies, including polyclonal antibodies, prepared using peptide as an antigen, wherein said antigen comprises the 16 amino acids of SEQ ID NO: 2, bind to human low-molecular-weight CD14. Soluble CD14 is also known in the art as presepsin. SEQ ID NO: 2 of Furusako et al., which is identical to the instant SEQ ID NO: 2, is a 16 amino acid polypeptide that comprises amino acids 2-10 of the 10 amino acid peptide of the instant SEQ ID NO: 1 (underlined) - RVDADADPRQYADTVK (SEQ ID NO: 2). Therefore Furusako et al. disclose a genus of anti-presepsin polyclonal antibodies, specifically anti-presepsin polyclonal antibodies that bind the 16 amino acid sequence of SEQ ID NO: 2. The anti-presepsin polyclonal antibody preparation of Furusako et al. would be expected to comprise numerous species of antibodies, including 1) anti-presepsin polyclonal antibodies that bind the 16 amino acid sequence of SEQ ID NO: 2 and also bind the instant SEQ ID NO: 1 and 2) anti-presepsin polyclonal antibodies that bind the 16 amino acid sequence of SEQ ID NO: 2 but do not bind the instant SEQ ID NO: 1. The anti-presepsin polyclonal antibody preparation of Furusako et al. is distinct from the instantly claimed anti-presepsin polyclonal antibody preparation that comprises anti-presepsin polyclonal antibodies that bind to a peptide comprising the amino acid sequence of SEQ ID NO: 1 and are substantially free of polyclonal antibodies that do not bind to the amino acid sequence of SEQ ID NO: 1. 
With respect to claim 2, given that the claimed S68 (SEQ ID NO: 2) is identical to SEQ ID NO: 2 of Furusako et al., the percentage of anti-presepsin polyclonal antibodies that bind to a peptide comprising the amino acid sequence of SEQ ID NO: 1 would be the same in a S68 anti-presepsin polyclonal antibody preparation and the anti-presepsin polyclonal antibody preparation of Furusako et al. These anti-presepsin polyclonal antibody preparations are distinct from an anti-presepsin polyclonal antibody preparation that comprises a higher percentage of antibodies that specifically bind SEQ ID NO: 1 compared to the percentage of antibodies that specifically bind SEQ ID NO: 1 in a S68 anti-presepsin polyclonal antibody preparation. Furthermore means of preparing the anti-presepsin polyclonal antibody preparation of claim 2 are adequately described, as detailed above.
Therefore the anti-presepsin polyclonal antibody preparation of Furusako et al. does not anticipate the instantly claimed anti-presepsin polyclonal antibody preparation, and the instantly claimed anti-presepsin polyclonal antibody preparation is not an obvious variant of the anti-presepsin polyclonal antibody preparation of Furusako et al. 
The teachings of Shirakawa et al. (US PG PUB 2015/0239982, effective filing date: 02/25/2015) are also noted. Shirakawa et al. has an effective filing date that is earlier than that of the instant application (08/25/2015). At [0058], Shirakawa et al. teach the presepsin P03 epitope, which is identical to the instant SEQ ID NO: 1. However Shirakawa et al. do not teach or suggest the production of an anti-presepsin polyclonal antibody preparation that specifically binds to SEQ ID NO: 1, much less a preparation of anti-presepsin polyclonal antibodies that bind to a peptide comprising the amino acid sequence of SEQ ID NO: 1 and are substantially free of polyclonal antibodies that do not bind to the amino acid sequence of SEQ ID NO: 1. Therefore the instantly claimed invention is free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642